 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CJ SOLUTIONS GROUP, INC.,                       Case No.: 19-CV-863-W-WVG
12                                     Plaintiff,
                                                     ORDER ON JOINT MOTION TO
13   v.                                              EXTEND FACT DISCOVERY CUT-
                                                     OFF
14   TRAVELERS PROPERTY CASUALTY
     COMPANY OF AMERICA,
15
                                     Defendant.
16
17
           On December 4, 2019, the Parties filed a Joint Motion for Extension of Time to
18
     Complete Discovery. (Doc. No. 8.) As a threshold matter, Rule IV (E) of this Court’s
19
     Civil Chambers Rules required the Parties to jointly inform Chambers of their discovery
20
     request and participate in a conference with the Court before initiating any motion
21
     practice. The Parties did not do so. Nevertheless, the Court declines to reject the Motion
22
     and instead DENIES it without prejudice for lack of good cause.
23
           The Parties’ request to modify the Court’s August 19, 2019 Discovery and Pre-
24
     Trial Scheduling Order (Doc. No. 5) requires a showing of good cause. Fed. R. Civ. P.
25
     16(b). The law makes clear that, absent this showing, a party’s request to amend an
26
     operative scheduling order shall be denied. Zivkovic v. Southern California Edison Co.,
27
     302 F.3d 1080, 1087 (9th Cir. 2002). The good cause standard “primarily considers the
28

                                               1
                                                                                 19-CV-863-W-WVG
 1   diligence of the party seeking the amendment.” Matrix Motor Co., Inc. v. Toyota Jidosha
 2   Kabushiki Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003) (quoting Johnson v. Mammoth
 3   Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992). The Court’s inquiry ends where the
 4   moving party fails to demonstrate diligence in its discovery efforts that would warrant
 5   amending the operative scheduling order. Zivkovic, supra, 302 F.3d at 1087 (citing
 6   Johnson, supra, 975 F.2d at 609).
 7         The Joint Motion is void of any substantive detail as to what good cause exists to
 8   support the Parties’ request that the Court continue the December 13, 2019 fact discovery
 9   cut-off by over one month. Substantively, all that the Motion offers is counsel’s
10   representation that “the Parties have been working cooperatively to complete discovery in
11   the time allotted but need additional time to depose witness(es), many of whom do not
12   reside in California.” Without more, this single statement falls far short of establishing
13   the Parties’ diligence in discovery to justify modifying the operative scheduling order.
14   The Motion leaves the Court in the proverbial dark regarding to what extent the Parties
15   have, for example, propounded and responded to written discovery, noticed and taken
16   depositions, and issued subpoenas, if at all. Thus, the Joint Motion lacks good cause.
17         In so finding, the Court acknowledges the Parties’ apparent cooperation with one
18   another throughout the discovery process and encourages them to continue in that spirit.
19   To the extent the Parties wish to renew their Motion, they may do so upon setting forth
20   the specific factual circumstances that demonstrate their diligence and that good cause
21   exists to support modifying the operative scheduling order to continue the fact discovery
22   cut-off.
23         IT IS SO ORDERED.
24   Dated: December 6, 2019
25
26
27
28

                                                2
                                                                                  19-CV-863-W-WVG
